NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSIAH ENGLISH III,                             No. 18-16258

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03221-GMS-JZB

 v.
                                                MEMORANDUM*
THEODORE CAMPAGNOLO, Maricopa
County Superior Court Judge in his
individual and official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, Chief Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Arizona state pretrial detainee Josiah English, III, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action challenging his

state court grand jury and child custody proceedings. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a district court’s dismissal under the

Younger abstention doctrine. ReadyLink Healthcare, Inc. v. State Comp. Ins.

Fund, 754 F.3d 754, 758 (9th Cir. 2014). We affirm.

       The district court properly dismissed English’s action as barred under the

Younger abstention doctrine because federal courts are required to abstain from

interfering with pending state court proceedings where “the federal action would

have the practical effect of enjoining the state proceedings.” Id. at 758-59 (setting

forth requirements for Younger abstention in civil cases, and explaining that “the

date for determining whether Younger applies is the date the federal action is filed”

(citation and internal quotation marks omitted)).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       English’s request for a temporary restraining order, set forth in his opening

brief, is denied.

       English’s motion for clarification (Docket Entry No. 10) is granted.

       AFFIRMED.




                                          2                                    18-16258